Citation Nr: 1530408	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-33 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that reopened and granted a claim for PTSD, rated 30 percent, and declined to reopen claims of service connection for hearing loss and tinnitus, which were previously the subject of a final denial.

On a Notice of Disagreement form received in March 2015, the Veteran listed, in the area marked "Specific Issue of Disagreement," disabilities involving his right and left shoulders.  He checked the box marked "Service Connection" in the adjacent column.  Thus, claims pertaining to bilateral shoulder disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues seeking a rating in excess of 70 percent for PTSD (to include consideration of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)) and service connection for bilateral hearing loss and tinnitus (on de novo review) are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed January 2007 rating decision denied the Veteran service connection for bilateral hearing loss and tinnitus, based essentially on a finding that such disabilities were not shown.
2.  Evidence received since the January 2007 rating decision indicates that hearing loss and tinnitus have been clinically diagnosed, relates to unestablished facts necessary to substantiate the claims of service connection for such disabilities, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's PTSD has been manifested by symptoms productive of at least occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).
 
2.  New and material evidence has been received and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A 70 percent schedular rating is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §  4.130 Diagnostic Code (Code) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claims.  Regarding the claims to reopen claims of service connection for  hearing loss and tinnitus, inasmuch as this decision grants that portion of the claims that is being addressed, i.e., reopens the claims, there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.

Regarding the rating for PTSD, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2013 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in April 2011 and July 2012.  As is discussed in greater detail below, the examination reports/opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this issue (to the extent that such issue is decided herein, see Remand section, below) and that no further development of the evidentiary record prior to the determinations made nherein is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

New and Material Evidence - Hearing Loss/Tinnitus

Service connection for bilateral hearing loss and tinnitus was denied by a January 2007 rating decision based, essentially, on findings such disabilities were not shown during the pendency of the claims.  The Veteran did not appeal that decision, or submit new and material evidence within a year following, and it is final.  38 U.S.C.A. § 7105.

Generally, a claim on which there is a prior final denial may not be reopened and reconsidered unless new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Evidence of record at the time of the January 2007 rating decision consisted of available STRs.  The Veteran's service entrance examination showed a right ear hearing loss disability at service entrance, and such was also present on service separation.  (He failed to appear for an examination scheduled in connection with this claim.)  

In correspondence associated with his request to reopen the claims at issue, the Veteran stated that he had hearing loss and tinnitus diagnosed at a VA facility and was provided hearing aids.  VA treatment records confirm the Veteran's statements.  (See, e.g., June 2014 VA treatment record (noting sensorineural hearing loss and tinnitus among the Veteran's active medical problems)).  [The Board acknowledges that the VA treatment records (which the Veteran had requested - prior to the rating decision on appeal - that VA obtain on his behalf) were recently added to the Veteran's electronic record and have not been considered by the AOJ in the first instance (nor has such consideration been waived).  However, as this decision is favorable to the Veteran (reopens the claims), he is not prejudiced by the Board's consideration of this evidence in the first instance.]  
 
The VA treatment records relate to unestablished facts necessary to substantiate the claims of service connection.  When considered with the other evidence of record, they raise a reasonable possibility of substantiating the claims.  In light of the "low threshold" standard for reopening endorsed in Shade v. Shinseki, 24 Vet. App. 110 (2010), the VA treatment records are both new and material.  Consequently, the claims of service connection for bilateral hearing loss and tinnitus may be reopened.  De novo consideration of the claims is addressed in the remand below.

Increased Rating - PTSD 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. §  1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DSM-IV at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.

On July 2012 VA examination, the examiner confirmed the Veteran's PTSD diagnosis and assigned a GAF score of 47, reflecting serious symptoms.  The documented symptoms included depressed mood, anxiety, panic attacks (weekly or less often), near-continuous panic or depression, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The examiner noted that the Veteran had difficulty maintaining employment even within a therapeutic setting, increased marital strain, and minimal social contact.  The examiner opined that the Veteran's symptoms were of sufficient severity to cause occupational and social impairment with deficiencies in most areas, consistent with a 70 percent schedular rating.  

Based on the July 2012 examiner's findings, the Board finds that the record shows entitlement to at least a 70 percent rating.  While additional development is required with respect to consideration of entitlement to a rating in excess of 70 percent (to include based on TDIU), the Board sees no reason to delay the grant of an increased rating to the extent shown by the evidence already of record.  Consequently, the Board finds that a rating of (at least) 70 percent for service-connected PTSD is warranted.  (Consideration of entitlement to a rating in excess of 70 percent for PTSD is addressed in the Remand, below.)	


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted.

The appeal to reopen a claim of service connection for tinnitus is granted.

A 70 percent schedular rating for PTSD is granted, subject to the regulations governing payment of monetary awards and the further action ordered below.


REMAND

Service Connection

The Veteran has repeatedly asserted that he received an employment-related hearing test within one year after separation from service.  (See, e.g., November 2013 Substantive Appeal (VA Form 9), noting an August 1977 hearing test/physical conducted by Rheem Manufacturing of New Jersey that showed significant hearing loss).  There is no evidence that VA has attempted to obtain this evidence, which may be critical, as hearing loss is a chronic disease (an organic disease of the nervous system) enumerated in 38 C.F.R. § 3.309 for which service connection may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  

In addition, the Veteran's complete VA treatment records (which are constructively of record) related to his hearing loss/tinnitus disabilities are not associated with his claims file.  On remand, the identified treatment records must be obtained and associated with the record.

Furthermore, the reopening of the claims of service connection for hearing loss and tinnitus triggers VA's duty to assist by arranging for an examination to secure a medical nexus opinion.  The Veteran has not yet been afforded a VA audiology examination to confirm the existence, and ascertain the etiology of his bilateral hearing loss/tinnitus disabilities.  He is advised that a governing regulation provides that when a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with a reopened claim for service connection, the claim is to be denied.  (See C.F.R. § 3.655(b)).

Increased Rating

In March 2015 correspondence, the Veteran stated that his PTSD symptoms have worsened.  (See page 5).  He has also asserted that he is unemployable due to his PTSD, explicitly (re-)raising consideration of TDIU.  In light of the allegation of worsening, another examination to assess the disability (with respect to a rating in excess of 70 percent, to include consideration of TDIU) is necessary.

In addition, it is not clear that all the Veteran's psychiatric treatment records have been obtained and associated with his file.  Records of ongoing treatment for a service-connected disability are clearly pertinent (and may be critical) evidence in a claim for increase (and VA records are constructively of record, and must be obtained for/associated with the record).

Finally, it appears that the Veteran filed for Social Security Administration (SSA) disability compensation since these claims were last adjudicated.  Such records are pertinent (and may be critical) evidence, and must (if available) be secured.  See 38 C.F.R. §  3.159(c)(2).

Accordingly, the case is REMANDED for the following:
 
 (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain from SSA all documents and decisions concerning any claim the Veteran has made for SSA disability benefits.

2.  The AOJ should obtain copies of all records of VA treatment the Veteran has received for hearing loss, tinnitus, and PTSD (that are not already associated with the record.)  The AOJ should also ask him to provide releases for VA to obtain any pertinent private treatment records (to specifically include an August 1977 audiology examination provided by Rheem Manufacturing).  The AOJ should secure complete records from the providers identified.  If any records are unavailable the reason should be noted in the record, and the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received. 

3.  When the development requested above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of psychiatric symptoms found.  The report should include discussion of any additional psychiatric symptoms not previously noted and any increase in the severity of prior noted PTSD symptoms.  In that regard, the examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should comment regarding the presence or absence of each listed symptom in the criteria for ratings for mental disability in excess of 70 percent (as well as any other symptoms of similar gravity found, but not listed in the rating criteria).  If a symptom is noted present, note its severity and frequency.  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data.
 
4.  The AOJ should also arrange for a VA audiology examination of the Veteran to determine the nature and likely etiology of his current bilateral hearing loss/tinnitus.  Based on review of the entire record (to include this remand), including the service treatment records, any records received pursuant to the development ordered above, and the Veteran's reports of acoustic trauma during service (which should be deemed credible for the purpose of examination), the consulting audiologist should offer opinions that respond to the following: 

(a)  Does the Veteran currently have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either ear and/or tinnitus?

(b)  Please identify the etiology of any hearing loss disability or tinnitus, specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include as due to/aggravated by acoustic trauma therein.  The examiner should assume the Veteran was exposed to acoustic trauma during his service on board an aircraft carrier.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

5.  The AOJ should then review the record and readjudicate the claims (to include addressing, after all appropriate development, the claim for a TDIU rating raised in the context of the increased rating claim).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If any remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


